15-2533
    Sukhova v. Sessions
                                                                                     BIA
                                                                                Nelson, IJ
                                                                             A089 906 281
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    3rd day of October, two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             DEBRA ANN LIVINGSTON,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    IRINA SUKHOVA,
             Petitioner,

                          v.                                        15-2533
                                                                    NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                       Alexander J. Segal, The Law Offices
                                          of Grinberg & Segal, P.L.L.C., New
                                          York, NY.

    FOR RESPONDENT:                       Benjamin C. Mizer, Principal Deputy
                                          Assistant Attorney General; Justin
                                  R. Markel, Assistant Director;
                                  Brooke M. Maurer, Trial Attorney,
                                  Office of Immigration Litigation,
                                  United States Department of
                                  Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Irina Sukhova, a native of the former Soviet

Union and citizen of Russia, seeks review of a July 13, 2015,

decision of the BIA affirming a January 9, 2014, decision of

an Immigration Judge (“IJ”) denying Sukhova’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).        In re Irina Sukhova, No. A089 906 281

(B.I.A. July 13, 2015), aff’g No. A089 906 281 (Immig. Ct. N.Y.

City Jan. 9, 2014).       We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the BIA’s and IJ’s decisions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006).      The    applicable      standards   of     review   are   well

established.      See 8 U.S.C. § 1252(b)(4)(B); Edimo-Doualla v.

Gonzales,   464    F.3d    276,    282   (2d   Cir.    2006)   (applying



                                     2
substantial   evidence     standard    to   nexus   determination);

Joaquin-Porras v. Gonzales, 435 F.3d 172, 181 (2d Cir. 2006)

(reviewing agency’s denial of CAT relief under substantial

evidence standard).

     I.   Asylum and Withholding of Removal

    To obtain asylum or withholding of removal, Sukhova had

to demonstrate that “race, religion, nationality, membership

in a particular social group, or political opinion was or will

be at least one central reason for” the claimed persecution.

8 U.S.C. § 1158(b)(1)(B)(i); see also 8 U.S.C. § 1231(b)(3)(A);

Matter of C-T-L, 25 I. & N. Dec. 341, 346-48 (B.I.A. 2010).

Sukhova argues that she was persecuted based on her actual or

imputed political opposition to state corruption because she

was criminally prosecuted after prevailing in a civil lawsuit

against a state-owned company.       “Although opposing corruption

for purely self-interested reasons may lack a political

motivation, ‘opposition to endemic corruption . . . may have

a political dimension when it transcends mere self-protection

and represents a challenge to the legitimacy or authority of

the ruling regime.’”     Castro v. Holder, 597 F.3d 93, 100-01 (2d

Cir. 2010) (alteration in original) (quoting Zhang v. Gonzales,

426 F.3d 540, 547-48 (2d Cir. 2005)).           While the country



                                 3
conditions evidence in the record reflects that government

corruption is an endemic problem in Russia and that the

judiciary   is    subject   to   outside   influence,    the   agency

reasonably determined that Sukhova was not targeted because of

her political opinion, as she engaged in litigation against the

state-owned company for purely self-interested purposes rather

than because of a political opposition to corruption.          See id.

While Sukhova testified that she had always opposed government

corruption, she did not point to any actions she took to oppose

corruption aside from her lawsuit against the state-owned

company and her defense of the subsequent criminal charges

against her.     She did not speak out publicly or write articles

against corruption, organize other business owners to oppose

government corruption, or participate in any anti-corruption

efforts organized by others.          In sum, her activities never

“extend[ed] beyond h[er] own case.”        Id. at 547.   Her case is

thus distinguishable from those where we have found that

petitioners’ anti-corruption activities transcended their own

self-interest.     Ruqiang Yu v. Holder, 693 F.3d 294, 299 (2d

Cir. 2012) (emphasizing that petitioner’s “opposition to the

wage theft was not grounded in a desire to recoup his own wages,

but to assist the others” and that he “organized and accompanied



                                  4
other workers to demand their wages”); Zhang, 426 F.3d at 547-48

(highlighting that petitioner’s opposition to extortion took

on a political dimension when he “decided to marshal support

from similarly afflicted’ business owners and to attempt to

publicize and criticize endemic corruption” of municipal

government).

    Sukhova’s failure to establish that her anti-corruption

political opinion or another protected ground was “at least one

central reason” for the harm she suffered is dispositive of

asylum and withholding of removal.     8 U.S.C.

§§ 1158(b)(1)(B)(i), 1231(b)(3)(A); Matter of C-T-L, 25 I. &

N. Dec. at 346.

    II.     CAT Relief

    To obtain CAT relief, Sukhova was required to demonstrate

that “it is more likely than not” that she will be tortured by

or with the acquiescence of Russian government officials “if

removed.”    8 C.F.R. §§ 1208.16(c)(2), 1208.17(a),

1208.18(a)(1); see also Khouzam v. Ashcroft, 361 F.3d 161,

170-71 (2d Cir. 2004).   “In order to constitute torture, an act

must be specifically intended to inflict severe physical or

mental pain or suffering.”    8 C.F.R. § 1208.18(a)(5).    We

defer to the BIA’s interpretation that substandard prison



                               5
conditions do not constitute torture unless the conditions “are

sufficiently extreme and are inflicted by government actors (or

by others with government acquiescence) intentionally rather

than as a result of poverty, neglect, or incompetence.”    Pierre

v. Gonzales, 502 F.3d 109, 111 (2d Cir. 2007); see also In re

J-E-, 23 I. & N. Dec. 291, 299-302 (B.I.A. 2002).

       Sukhova bases her CAT claim on the likelihood of her

detention and imprisonment if she is removed to Russia.          An

arrest warrant was issued for Sukhova after she failed to appear

for a hearing in February 2008, although she did not testify

about or provide evidence of any government attempts to locate

her since then.   She was also detained for 11 months the last

time she failed to appear for a court hearing.      And if she is

ultimately convicted of fraud, she could face up to 15 years

in prison.

       The prison conditions Sukhova faces are similar to the

Haitian prison conditions we described in Pierre, 502 F.3d at

112.    According to a 2012 State Department report on Russia,

“[c]onditions in prisons and detention centers vary but were

sometimes harsh and life-threatening.        Limited access to

health care, food shortages, abuse by guards and inmates,

inadequate    sanitation,   and   overcrowding   were   common   in



                                  6
prisons, colonies, and other detention facilities.”   A.R. 853.

The report noted that conditions were generally better in

women’s facilities and did not state that Russian officials

intentionally create or maintain harsh prison conditions or

that women or businesspeople like Sukhova are targeted for

physical abuse or intentionally harsh treatment.

    Sukhova stated that while detained in 2006 and 2007, she

was able to see a medical specialist and received treatment for

her health condition.   And Sukhova did not testify that she was

physically assaulted or otherwise singled out for mistreatment

by any officials, prison guards, or other inmates.    While the

conditions Sukhova faces may be dismal, the record does not

reflect that she will be intentionally targeted for treatment

amounting to torture if she is detained again.      Pierre, 502

F.3d at 111, 121.   Thus, we conclude that substantial evidence

supports the agency’s denial of CAT relief.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               7